Exhibit 10.18

GLOBAL BLOOD THERAPEUTICS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

The purpose of this Non-Employee Director Compensation Policy (the “Policy”) of
Global Blood Therapeutics, Inc., a Delaware corporation (the “Company”), is to
provide a total compensation package that enables the Company to attract and
retain, on a long-term basis, high-caliber directors who are not employees or
officers of the Company. In furtherance of this purpose, effective as of the
effective time of the registration statement for the Company’s initial firm
commitment underwritten public offering of equity securities (the “Effective
Date”), all non-employee directors shall be paid compensation for services
provided to the Company as set forth below:1

Cash Retainers

Annual Retainer for Board Membership: $40,000 for general availability and
participation in meetings and conference calls of our Board of Directors (the
“Board”). Additional $20,000 for service as lead independent director or
non-executive Chairperson of the Board. No additional compensation for attending
individual Board meetings.

Additional Annual Retainers for Committee Membership and Service as Chairperson:

 

Audit Committee Chairperson:

   $ 20,000  

Audit Committee member:

   $ 10,000  

Compensation Committee Chairperson:

   $ 15,000  

Compensation Committee member:

   $ 7,500  

Nominating and Corporate Governance Committee Chairperson:

   $ 10,000  

Nominating and Corporate Governance Committee member:

   $ 5,000  

Commercial Committee Chairperson:

   $ 15,000  

Commercial Committee member:

   $ 7,500  

Research and Development Committee Chairperson:

   $ 15,000  

Research and Development Committee member:

   $ 7,500  

No additional compensation for attending individual committee meetings.

 

1 

Upon effectiveness, this policy shall supersede any prior arrangements between
the Company and the directors.



--------------------------------------------------------------------------------

All cash retainers will be paid quarterly, in arrears, or upon the earlier
resignation or removal of the non-employee director. Cash retainers owing to
non-employee directors shall be annualized, meaning that with respect to
non-employee directors who join the Board during the calendar year, such amounts
shall be pro-rated based on the number of calendar days served by such director.

Equity Retainers

Initial Equity Grants: One-time equity grants to each new non-employee director
upon his/her election to the Board after the Effective Date of (a) an option to
purchase 15,000 shares of the Company’s common stock, par value $0.001 per share
(“Common Stock”) and (b) a grant of restricted stock units for 9,600 shares of
Common Stock. Such initial option grant shall vest in equal monthly installments
during the 36 months following the date upon which the director is first elected
to the Board and such initial restricted stock unit grant shall vest in equal
annual installments during the three years following the date upon which the
director is first elected to the Board, in each case subject to the director’s
continued service on the Board.

On the date of each Annual Meeting of Stockholders: Annual equity grants to each
non-employee director serving on the Board immediately following the Company’s
annual meeting of stockholders consisting of (a) an option to purchase 7,500
shares of Common Stock and (b) restricted stock units for 4,800 shares of Common
Stock. Such annual option grant shall vest in equal monthly installments during
the 12 months following the date of grant, and such annual restricted stock unit
grant shall vest in a single installment on the first anniversary of the date of
grant, in each case subject to the director’s continued service on the Board as
of such date.

Additional Equity Grants: In addition to the foregoing, non-employee directors
may also be granted such additional stock options or restricted stock units in
such amounts and on such dates as the Board may recommend.

Upon the consummation of a Sale Event (as defined in the Company’s 2015 Stock
Option and Incentive Plan, as may be amended, restated or otherwise modified
from time to time), the vesting of all outstanding unvested stock options and
restricted stock units granted to each non-employee director under this policy
shall accelerate in full.

The form of option agreement will give directors up to one year following
cessation of service as a director to exercise the options (to the extent vested
at the date of such cessation), provided that the director has not been removed
for cause.

All of the foregoing option grants will have an exercise price equal to the fair
market value of a share of Common Stock on the date of grant.

Expenses

The Company shall reimburse all reasonable out-of-pocket expenses incurred by
non-employee directors in attending Board and committee meetings.

Amended and Restated Version Approved by the Board of Directors on September 8,
2016.

Amended: December 19, 2018

 

2